DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1, 5, 6, and 8–18 is/are pending.
Claim(s) 2–4 and 7 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Applicants' amendment(s) have overcome the objection(s) of claim(s) 13–18.

Claim Rejections - 35 USC § 103
Claim(s) 1, 5, 6, 8, and 10–12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2016/053065 A1; see English language equivalent, US 2017/0229735 A1; hereinafter Park) in view of Lee et al. (US 2006/0240326 A1, hereinafter Lee '326).
Regarding claims 1, 5, 6, and 12, Park discloses a composition for a gel polymer electrolyte (see composition, [0082]), the composition comprising:
an oligomer represented by Formula 1 below (see first oligomer, [0082]);
a polymerization initiator (see polymerization initiator, [0082]);
a lithium salt (see lithium salt, [0082]); and
a non-aqueous solvent (see electrolyte solution solvent, [0082]),
 [Formula 1] (see Formula 7b, [0110])

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (see Formula 7b, [0110])
wherein, in Formula 1, A is a unit including an alkylene group having 1 to 5 carbon atoms which is substituted with at least one fluorine or unsubstituted (see Formula 7b, [0110]),
B and B′ are each independently a unit containing an amide group (see Formula 7b, [0110]),
C and C′ are each independently a unit containing a (meth)acrylate group (see Formula 7b, [0110]),
m is an integer of 1 to 100 (see Formula 7b, [0110]).
Park does not explicitly disclose:
an additive in an amount of from 11 to 30 parts by weight with respect to 100 parts by weight of the composition;
wherein the additive is present in an amount of from 11 to 20 parts by weight with respect to 100 parts by weight of the composition;
wherein the additive comprises a benzene-based compound that is unsubstituted or substituted with at least one selected from the group consisting of halogen group and an alkyl group having 1 to 5 carbon atoms,
wherein the benzene-based compound comprises a compound represented by Formula 3 below,
[Formula 3]

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein, in Formula 3, R9 is at least one selected from the group consisting of halogen group and an alkyl group having 1 to 5 carbon atoms, and X2 is an integer selected from among 1 to 6; and
wherein the benzene-based compound comprises at least one selected from the group consisting of compounds represented by Formulae 3-1 and 3-2 below,
[Formula 3-1]

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

[Formula 3-2]

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.
Lee '326 discloses a composition for a gel polymer electrolyte, the composition comprising an additive in an amount of from 11 to 30 parts by weight with respect to 100 parts by weight of the composition (see fluorobenzene, [0053]); wherein the additive is present in an amount of from 11 to 20 parts by weight with respect to 100 parts by weight of the composition (see fluorobenzene, [0053]); wherein the additive comprises a benzene-based compound that is unsubstituted or substituted with at least one selected from the group consisting of halogen group and an alkyl group having 1 to 5 carbon atoms (see fluorobenzene, [0053]), wherein the benzene-based compound comprises a compound represented by Formula 3 below, [Formula 3] 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (see fluorobenzene, [0053]) wherein, in Formula 3, R9 is at least one selected from the group consisting of halogen group and an alkyl group having 1 to 5 carbon atoms, and X2 is an integer selected from among 1 to 6 (see fluorobenzene, [0053]); and wherein the benzene-based compound comprises at least one selected from the group consisting of compounds represented by Formulae 3-1 and 3-2 below, [Formula 3-1] 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 [Formula 3-2] 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (see fluorobenzene, [0053]) to improve the strength characteristics at high temperatures (see improve strength characteristics). Park and Lee '326 are analogous art because they are directed to electrolytes for lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the composition of Park with the additive of Lee '326 in order to improve the strength characteristics at high temperatures.
Regarding claim 8, modified Park discloses all claim limitations set forth above and further discloses a composition:
wherein the unit A comprises at least one of units represented by Formulae A-1 to A-6 below (see unit E, [0091]),
[Formula A-1] (see unit E, [0091])

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (see unit E, [0091])
[Formula A-2] (see unit E, [0091])

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (see unit E, [0091])
[Formula A-3] (see unit E, [0091])

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 (see unit E, [0091])
[Formula A-4] (see unit E, [0091])

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 (see unit E, [0091])
[Formula A-5] (see unit E, [0091])

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 (see unit E, [0091])
[Formula A-6] (see unit E, [0091])

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 (see unit E, [0091])
wherein, in Formulae A-1 to A-6, n1 to n6 are each independently an integer of 1 to 30 (see unit E, [0091]).
Regarding claim 10, Park discloses a gel polymer electrolyte prepared by using a composition comprising:
an oligomer represented by Formula 1 below (see first oligomer, [0082]);
a polymerization initiator (see polymerization initiator, [0082]);
a lithium salt (see lithium salt, [0082]); and
a non-aqueous solvent (see electrolyte solution solvent, [0082]),
 [Formula 1] (see Formula 7b, [0110])

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (see Formula 7b, [0110])
wherein, in Formula 1, A is a unit including an alkylene group having 1 to 5 carbon atoms which is substituted with at least one fluorine or unsubstituted (see Formula 7b, [0110]),
B and B′ are each independently a unit containing an amide group (see Formula 7b, [0110]),
C and C′ are each independently a unit containing a (meth)acrylate group (see Formula 7b, [0110]),
m is an integer of 1 to 100 (see Formula 7b, [0110]).
Park does not explicitly disclose:
an additive in an amount of from 11 to 30 parts by weight with respect to 100 parts by weight of the composition;
wherein the additive comprises a benzene-based compound that is unsubstituted or substituted with at least one selected from the group consisting of halogen group and an alkyl group having 1 to 5 carbon atoms.
Lee '326 discloses a composition for a gel polymer electrolyte, the composition comprising an additive in an amount of from 11 to 30 parts by weight with respect to 100 parts by weight of the composition (see fluorobenzene, [0053]); wherein the additive comprises a benzene-based compound that is unsubstituted or substituted with at least one selected from the group consisting of halogen group and an alkyl group having 1 to 5 carbon atoms (see fluorobenzene, [0053]) to improve the strength characteristics at high temperatures (see improve strength characteristics). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the composition of Park with the additive of Lee '326 in order to improve the strength characteristics at high temperatures.
Regarding claim 11, Park discloses a lithium secondary battery comprising a positive electrode; a negative electrode; a separator disposed between the positive electrode and the negative electrode; and a gel polymer electrolyte (see lithium secondary battery, [0124])), wherein the gel polymer electrolyte is prepared by using a composition comprising:
an oligomer represented by Formula 1 below (see first oligomer, [0082]);
a polymerization initiator (see polymerization initiator, [0082]);
a lithium salt (see lithium salt, [0082]); and
a non-aqueous solvent (see electrolyte solution solvent, [0082]),
[Formula 1] (see Formula 7b, [0110])

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (see Formula 7b, [0110])
wherein, in Formula 1, A is a unit including an alkylene group having 1 to 5 carbon atoms which is substituted with at least one fluorine or unsubstituted (see Formula 7b, [0110]),
B and B′ are each independently a unit containing an amide group (see Formula 7b, [0110]),
C and C′ are each independently a unit containing a (meth)acrylate group (see Formula 7b, [0110]),
m is an integer of 1 to 100 (see Formula 7b, [0110]).
Park does not explicitly disclose:
an additive in an amount of from 11 to 30 parts by weight with respect to 100 parts by weight of the composition;
wherein the additive comprises a benzene-based compound that is unsubstituted or substituted with at least one selected from the group consisting of halogen group and an alkyl group having 1 to 5 carbon atoms.
Lee '326 discloses a composition for a gel polymer electrolyte, the composition comprising an additive in an amount of from 11 to 30 parts by weight with respect to 100 parts by weight of the composition (see fluorobenzene, [0053]); wherein the additive comprises a benzene-based compound that is unsubstituted or substituted with at least one selected from the group consisting of halogen group and an alkyl group having 1 to 5 carbon atoms (see fluorobenzene, [0053]) to improve the strength characteristics at high temperatures (see improve strength characteristics). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the composition of Park with the additive of Lee '326 in order to improve the strength characteristics at high temperatures.

Claim(s) 1, 5, 6, 9, and 12–18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2018/044129 A1; see English language equivalent, US 2018/0342767 A1; hereinafter Lee '129) in view of Lee '326 (US 2006/0240326 A1).
Regarding claims 1, 5, 6, and 12, Lee '129 discloses a composition for a gel polymer electrolyte (see composition, [0103]), the composition comprising:
an oligomer represented by Formula 1 below (see first oligomer, [0106]);
a polymerization initiator (see polymerization initiator, [0104]);
a lithium salt (see lithium salt, [0104]); and
a non-aqueous solvent (see electrolyte solution solvent, [0104]),
 [Formula 1] ([0120], [0136], [0160])

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 ([0120], [0136], [0160])
wherein, in Formula 1, A is a unit including an alkylene group having 1 to 5 carbon atoms which is substituted with at least one fluorine or unsubstituted ([0120], [0136], [0160]),
B and B′ are each independently a unit containing an amide group ([0120], [0136], [0160]),
C and C′ are each independently a unit containing a (meth)acrylate group ([0120], [0136], [0160]),
m is an integer of 1 to 100 ([0120], [0136], [0160]).
Lee '129 does not explicitly disclose:
an additive in an amount of from 11 to 30 parts by weight with respect to 100 parts by weight of the composition;
wherein the additive is present in an amount of from 11 to 20 parts by weight with respect to 100 parts by weight of the composition;
wherein the additive comprises a benzene-based compound that is unsubstituted or substituted with at least one selected from the group consisting of halogen group and an alkyl group having 1 to 5 carbon atoms,
wherein the benzene-based compound comprises a compound represented by Formula 3 below,
[Formula 3]

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein, in Formula 3, R9 is at least one selected from the group consisting of halogen group and an alkyl group having 1 to 5 carbon atoms, and X2 is an integer selected from among 1 to 6; and
wherein the benzene-based compound comprises at least one selected from the group consisting of compounds represented by Formulae 3-1 and 3-2 below,
[Formula 3-1]

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

[Formula 3-2]

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.
Lee '326 discloses a composition for a gel polymer electrolyte, the composition comprising an additive in an amount of from 11 to 30 parts by weight with respect to 100 parts by weight of the composition (see fluorobenzene, [0053]); wherein the additive is present in an amount of from 11 to 20 parts by weight with respect to 100 parts by weight of the composition (see fluorobenzene, [0053]); wherein the additive comprises a benzene-based compound that is unsubstituted or substituted with at least one selected from the group consisting of halogen group and an alkyl group having 1 to 5 carbon atoms (see fluorobenzene, [0053]), wherein the benzene-based compound comprises a compound represented by Formula 3 below, [Formula 3] 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (see fluorobenzene, [0053]) wherein, in Formula 3, R9 is at least one selected from the group consisting of halogen group and an alkyl group having 1 to 5 carbon atoms, and X2 is an integer selected from among 1 to 6 (see fluorobenzene, [0053]); and wherein the benzene-based compound comprises at least one selected from the group consisting of compounds represented by Formulae 3-1 and 3-2 below, [Formula 3-1] 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 [Formula 3-2] 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (see fluorobenzene, [0053]) to improve the strength characteristics at high temperatures (see improve strength characteristics). Lee '129and Lee '326 are analogous art because they are directed to electrolytes for lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the composition of Lee '129with the additive of Lee '326 in order to improve the strength characteristics at high temperatures.
Regarding claim 9, modified Lee '129 discloses all claim limitations set forth above and further discloses a composition:
wherein the oligomer comprises at least one selected from the group consisting of compounds represented by Formulae 1-1 and 1-6 below ([0120], [0136], [0160]),
[Formula 1-1] ([0120], [0136], [0160])

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

[Formula 1-2] ([0120], [0136], [0160])

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

[Formula 1-3] ([0120], [0136], [0160])

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

[Formula 1-4] ([0120], [0136], [0160])

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

[Formula 1-5] ([0120], [0136], [0160])

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

[Formula 1-6] ([0120], [0136], [0160])

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 
wherein n1 to n6 are each independently an integer of 1 to 30, and m is an integer of 1 to 100 ([0120], [0136], [0160]).
Regarding claim 13, modified Lee '129 discloses all claim limitations set forth above and further discloses a composition:
wherein the oligomer comprises a compounds represented by Formula 1-1 ([0120], [0136], [0160]):
[Formula 1-1] ([0120], [0136], [0160])

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

wherein n1 is each independently an integer of 1 to 30, and m is an integer of 1 to 100 ([0120], [0136], [0160]).
Regarding claim 14, modified Lee '129 discloses all claim limitations set forth above and further discloses a composition:
wherein the oligomer comprises a compounds represented by Formula 1-2 ([0120], [0136], [0160]):
 [Formula 1-2] ([0120], [0136], [0160])

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

wherein n2 is each independently an integer of 1 to 30, and m is an integer of 1 to 100 ([0120], [0136], [0160]).
Regarding claim 15, modified Lee '129 discloses all claim limitations set forth above and further discloses a composition:
wherein the oligomer comprises a compounds represented by Formula 1-3 ([0120], [0136], [0160]):
 [Formula 1-3] ([0120], [0136], [0160])

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

wherein n3 is each independently an integer of 1 to 30, and m is an integer of 1 to 100 ([0120], [0136], [0160]).
Regarding claim 16, modified Lee '129 discloses all claim limitations set forth above and further discloses a composition:
wherein the oligomer comprises a compounds represented by Formula 1-4 ([0120], [0136], [0160]):
 [Formula 1-4] ([0120], [0136], [0160])

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

wherein n4 is each independently an integer of 1 to 30, and m is an integer of 1 to 100 ([0120], [0136], [0160]).
Regarding claim 17, modified Lee '129 discloses all claim limitations set forth above and further discloses a composition:
wherein the oligomer comprises a compounds represented by Formula 1-5 ([0120], [0136], [0160]):
 [Formula 1-5] ([0120], [0136], [0160])

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

wherein n5 is each independently an integer of 1 to 30, and m is an integer of 1 to 100 ([0120], [0136], [0160]).
Regarding claim 18, modified Lee '129 discloses all claim limitations set forth above and further discloses a composition:
wherein the oligomer comprises a compounds represented by Formula 1-6 ([0120], [0136], [0160]):
 [Formula 1-6] ([0120], [0136], [0160])

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 
wherein n6 is each independently an integer of 1 to 30, and m is an integer of 1 to 100 ([0120], [0136], [0160]).

Double Patenting
Claim(s) 1, 5, 6, and 8–18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1–7 of U.S. Patent No. 10,714,791 B2, hereinafter reference patent, in view of Lee '326 (US 2006/0240326 A1).
Regarding claim 1, 5, 6, and 12, the reference patent discloses a composition for a gel polymer electrolyte (CL6/L1), the composition comprising:
an oligomer represented by Formula 1 below (CL6/L6);
a polymerization initiator (CL6/L5);
a lithium salt (CL6/L3); and
a non-aqueous solvent (CL6/L3),
 [Formula 1] (CL6/L6–22)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (CL6/L6–22)
wherein, in Formula 1, A is a unit including an alkylene group having 1 to 5 carbon atoms which is substituted with at least one fluorine or unsubstituted (CL6/L6–22),
B and B′ are each independently a unit containing an amide group (CL6/L6–22),
C and C′ are each independently a unit containing a (meth)acrylate group (CL6/L6–22),
m is an integer of 1 to 100 (CL6/L6–22).
The reference patent does not explicitly disclose:
an additive in an amount of from 11 to 30 parts by weight with respect to 100 parts by weight of the composition;
wherein the additive is present in an amount of from 11 to 20 parts by weight with respect to 100 parts by weight of the composition;
wherein the additive comprises a benzene-based compound that is unsubstituted or substituted with at least one selected from the group consisting of halogen group and an alkyl group having 1 to 5 carbon atoms,
wherein the benzene-based compound comprises a compound represented by Formula 3 below,
[Formula 3]

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein, in Formula 3, R9 is at least one selected from the group consisting of halogen group and an alkyl group having 1 to 5 carbon atoms, and X2 is an integer selected from among 1 to 6; and
wherein the benzene-based compound comprises at least one selected from the group consisting of compounds represented by Formulae 3-1 and 3-2 below,
[Formula 3-1]

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

[Formula 3-2]

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.
Lee '326 discloses a composition for a gel polymer electrolyte, the composition comprising an additive in an amount of from 11 to 30 parts by weight with respect to 100 parts by weight of the composition (see fluorobenzene, [0053]); wherein the additive is present in an amount of from 11 to 20 parts by weight with respect to 100 parts by weight of the composition (see fluorobenzene, [0053]); wherein the additive comprises a benzene-based compound that is unsubstituted or substituted with at least one selected from the group consisting of halogen group and an alkyl group having 1 to 5 carbon atoms (see fluorobenzene, [0053]), wherein the benzene-based compound comprises a compound represented by Formula 3 below, [Formula 3] 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (see fluorobenzene, [0053]) wherein, in Formula 3, R9 is at least one selected from the group consisting of halogen group and an alkyl group having 1 to 5 carbon atoms, and X2 is an integer selected from among 1 to 6 (see fluorobenzene, [0053]); and wherein the benzene-based compound comprises at least one selected from the group consisting of compounds represented by Formulae 3-1 and 3-2 below, [Formula 3-1] 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 [Formula 3-2] 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (see fluorobenzene, [0053]) to improve the strength characteristics at high temperatures (see improve strength characteristics). The reference patent and Lee '326 are analogous art because they are directed to electrolytes for lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the composition of the reference patent with the additive of Lee '326 in order to improve the strength characteristics at high temperatures.
Regarding claim 8, the reference patent discloses all claim limitations set forth above and further discloses a composition:
wherein the unit A comprises at least one of units represented by Formulae A-1 to A-6 below (CL6/L6–22),
[Formula A-1] (CL6/L6–22)

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (CL6/L6–22)
[Formula A-2] (CL6/L6–22)

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (CL6/L6–22)
[Formula A-3] (CL6/L6–22)

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 (CL6/L6–22)
[Formula A-4] (CL6/L6–22)

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 (CL6/L6–22)
[Formula A-5] (CL6/L6–22)

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 (CL6/L6–22)
[Formula A-6] (CL6/L6–22)

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 (CL6/L6–22)
wherein, in Formulae A-1 to A-6, n1 to n6 are each independently an integer of 1 to 30 (CL6/L6–22).
Regarding claim 9, the reference patent discloses all claim limitations set forth above and further discloses a composition:
wherein the oligomer comprises at least one selected from the group consisting of compounds represented by Formulae 1-1 and 1-6 below (CL6/L6–22),
[Formula 1-1] (CL6/L6–22)

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

[Formula 1-2] (CL6/L6–22)

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

[Formula 1-3] (CL6/L6–22)

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

[Formula 1-4] (CL6/L6–22)

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

[Formula 1-5] (CL6/L6–22)

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

[Formula 1-6] (CL6/L6–22)

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 
wherein n1 to n6 are each independently an integer of 1 to 30, and m is an integer of 1 to 100 (CL6/L6–22).
Regarding claim 10, the reference patent discloses a gel polymer electrolyte (CL1/L1–42) prepared by using a composition comprising:
an oligomer represented by Formula 1 below (CL6/L6);
a polymerization initiator (CL6/L5);
a lithium salt (CL6/L3); and
a non-aqueous solvent (CL6/L3),
 [Formula 1] (CL6/L6–22)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (CL6/L6–22)
wherein, in Formula 1, A is a unit including an alkylene group having 1 to 5 carbon atoms which is substituted with at least one fluorine or unsubstituted (CL6/L6–22),
B and B′ are each independently a unit containing an amide group (CL6/L6–22),
C and C′ are each independently a unit containing a (meth)acrylate group (CL6/L6–22),
m is an integer of 1 to 100 (CL6/L6–22).
The reference patent does not explicitly disclose:
an additive in an amount of from 11 to 30 parts by weight with respect to 100 parts by weight of the composition;
wherein the additive comprises a benzene-based compound that is unsubstituted or substituted with at least one selected from the group consisting of halogen group and an alkyl group having 1 to 5 carbon atoms.
Lee '326 discloses a composition for a gel polymer electrolyte, the composition comprising an additive in an amount of from 11 to 30 parts by weight with respect to 100 parts by weight of the composition (see fluorobenzene, [0053]); wherein the additive comprises a benzene-based compound that is unsubstituted or substituted with at least one selected from the group consisting of halogen group and an alkyl group having 1 to 5 carbon atoms (see fluorobenzene, [0053]) to improve the strength characteristics at high temperatures (see improve strength characteristics). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the composition of the reference patent with the additive of Lee '326 in order to improve the strength characteristics at high temperatures.
Regarding claim 11, the reference patent discloses a lithium secondary battery comprising a positive electrode; a negative electrode; a separator disposed between the positive electrode and the negative electrode; and a gel polymer electrolyte (CL7/L1–7), wherein the gel polymer electrolyte is prepared by using a composition comprising:
an oligomer represented by Formula 1 below (CL6/L6);
a polymerization initiator (CL6/L5);
a lithium salt (CL6/L3); and
a non-aqueous solvent (CL6/L3),
 [Formula 1] (CL6/L6–22)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (CL6/L6–22)
wherein, in Formula 1, A is a unit including an alkylene group having 1 to 5 carbon atoms which is substituted with at least one fluorine or unsubstituted (CL6/L6–22),
B and B′ are each independently a unit containing an amide group (CL6/L6–22),
C and C′ are each independently a unit containing a (meth)acrylate group (CL6/L6–22),
m is an integer of 1 to 100 (CL6/L6–22).
The reference patent does not explicitly disclose:
an additive in an amount of from 11 to 30 parts by weight with respect to 100 parts by weight of the composition;
wherein the additive comprises a benzene-based compound that is unsubstituted or substituted with at least one selected from the group consisting of halogen group and an alkyl group having 1 to 5 carbon atoms.
Lee '326 discloses a composition for a gel polymer electrolyte, the composition comprising an additive in an amount of from 11 to 30 parts by weight with respect to 100 parts by weight of the composition (see fluorobenzene, [0053]); wherein the additive comprises a benzene-based compound that is unsubstituted or substituted with at least one selected from the group consisting of halogen group and an alkyl group having 1 to 5 carbon atoms (see fluorobenzene, [0053]) to improve the strength characteristics at high temperatures (see improve strength characteristics). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the composition of the reference patent with the additive of Lee '326 in order to improve the strength characteristics at high temperatures.
Regarding claim 13, the modified reference patent discloses all claim limitations set forth above and further discloses a composition:
wherein the oligomer comprises a compounds represented by Formula 1-1 (CL6/L6–22):
[Formula 1-1] (CL6/L6–22)

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

wherein n1 is each independently an integer of 1 to 30, and m is an integer of 1 to 100 (CL6/L6–22).
Regarding claim 14, the modified reference patent discloses all claim limitations set forth above and further discloses a composition:
wherein the oligomer comprises a compounds represented by Formula 1-2 (CL6/L6–22):
 [Formula 1-2] (CL6/L6–22)

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

wherein n2 is each independently an integer of 1 to 30, and m is an integer of 1 to 100 (CL6/L6–22).
Regarding claim 15, the modified reference patent discloses all claim limitations set forth above and further discloses a composition:
wherein the oligomer comprises a compounds represented by Formula 1-3 (CL6/L6–22):
 [Formula 1-3] (CL6/L6–22)

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

wherein n3 is each independently an integer of 1 to 30, and m is an integer of 1 to 100 (CL6/L6–22).
Regarding claim 16, the modified reference patent discloses all claim limitations set forth above and further discloses a composition:
wherein the oligomer comprises a compounds represented by Formula 1-4 (CL6/L6–22):
 [Formula 1-4] (CL6/L6–22)

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

wherein n4 is each independently an integer of 1 to 30, and m is an integer of 1 to 100 (CL6/L6–22).
Regarding claim 17, the modified reference patent discloses all claim limitations set forth above and further discloses a composition:
wherein the oligomer comprises a compounds represented by Formula 1-5 (CL6/L6–22):
 [Formula 1-5] (CL6/L6–22)

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

wherein n5 is each independently an integer of 1 to 30, and m is an integer of 1 to 100 (CL6/L6–22).
Regarding claim 18, the modified reference patent discloses all claim limitations set forth above and further discloses a composition:
wherein the oligomer comprises a compounds represented by Formula 1-6 (CL6/L6–22):
 [Formula 1-6] (CL6/L6–22)

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 
wherein n6 is each independently an integer of 1 to 30, and m is an integer of 1 to 100 (CL6/L6–22).

Response to Amendment
The declaration under 37 CFR 1.132 filed 08 July 2022 is insufficient to overcome the rejection of claim(s) 1–4 and 8–18 based upon Park (WO 2016/053065 A1) as set forth in the last Office action because:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). The additive of the declaration is represented by formula 3-1 (i.e., fluorobenzene). The additive of the claims is not limited to fluorobenzene. The oligomer of the declaration is represented by formula 1-5. The oligomer of the claims 1, 5, 6, 8–16, and 18 is not limited to an oligomer represented by formula 1-5. Claim 17 is limited to an oligomer represented by formula 1-5; however, the additive of claim 17 is not limited to fluorobenzene. The demonstration of criticality is not commensurate in scope with the claims.
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). The declaration has provided a single test within the claimed range and a single test outside the claimed range. The declaration has provided no tests greater than 13.68 parts by weight, which corresponds to 86% of the claimed range. An insufficient number of tests both inside and outside the claimed range have been compared.
Therefore, the declaration has not demonstrated the criticality of the additive amount.
 
Response to Arguments
Applicant’s arguments with respect to Kaneko have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to Park and Lee '129 have been fully considered but they are not persuasive.
Applicants argue Park fails to disclose benzene-based compound that is unsubstituted or substituted with at least one selected from the group consisting of halogen group and an alkyl group having 1 to 5 carbon atoms (P12/¶6). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue the criticality of the claimed amount of 11 to 30 parts by weight of the benzene-based compound has been demonstrated (P13/¶3–5, P14/¶4). The criticality of the claimed amount of 11 to 30 parts by weight of the benzene-based compound has not been demonstrated as detailed above.
Applicants argue Lee '129 fails to disclose benzene-based compound that is unsubstituted or substituted with at least one selected from the group consisting of halogen group and an alkyl group having 1 to 5 carbon atoms (P14/¶4). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725